Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1, 4-11, 17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as unpatentable over Ko (US 20190095674 A1) in view of Kim (US 20180089491 A1).


(Figs. 1-15) discloses a fingerprint identification apparatus, applied to an electronic device (e.g., Figs. 5-8; display device 100) having a display screen (e.g., Figs. 5-8; display screen 110), wherein the fingerprint identification apparatus comprises an optical fingerprint sensor module (e.g., Figs. 5-8; optical fingerprint sensor unit 400) configured to be disposed under the display screen (display screen 110) so that a fingerprint capturing area of the optical fingerprint sensor module (e.g., Figs. 5-8; optical fingerprint sensor unit 400) is at least partially located in a display area of the display screen (e.g., Figs. 5-8; display screen 110), wherein the fingerprint capturing area comprises a plurality of sub-areas (e.g., Figs. 5-8; each sensor PHS corresponds to a fingerprint sensing sub-area), the optical fingerprint sensor module (e.g., Figs. 5-8; optical fingerprint sensor unit 400) comprises a plurality of sensor chips spliced together (e.g., Figs. 5-8; sensors PHS, each sensor PHS corresponds to a sensor chip. The claim language “… spliced together” added by applicant was not given any special definition in the application as filed and therefore is interpreted under a broadest reasonable interpretation. The examiner further checked the corresponding foreign priority patent application, CN109416737A, filed in China, however, nowhere discloses the sensor chips are “spliced together”. Applicant has an obligation to provide an accurate English translation of the corresponding foreign priority document), sensing areas of which correspond to a plurality of sub-areas in the fingerprint capturing area (e.g., Figs. 5-8; each sensor PHS has a corresponding sensing area), respectively, and wherein each of the plurality of sensor chips (e.g., Figs. 5-8; sensor PHS) is configured to detect an optical signal (e.g., Figs. 5-8; reflected light signals RFLr/RFLv) from above a sub-(e.g., Figs. 5-8; each sensor PHS has a corresponding sensing area), each of the plurality of sensor chips comprises multiple optical sensing units ([0116]; each sensor PHS may be a CCD camera, a COMS image sensor, or a PD sensor. CCD and CMOS image sensors consist of multiple arrays of light sensitive semiconductor elements. Each element represents a photo detector that converts incoming photons into electrons).

Ko (e.g., [0117]) does not expressly disclose wherein when a to-be-detected finger is located on a part of the plurality of sub-areas, a sensor chip corresponding to the part of the plurality of sub-areas is in an operating state and a sensor chip corresponding to another part of the plurality of sub-areas is in a sleep state. However, Kim (e.g., Figs. 8-13 and 18-19) discloses a fingerprint identification apparatus applied to a display device similar to that disclosed by Ko, wherein the fingerprint identification apparatus comprises an optical fingerprint sensor module (e.g., Figs. 13 and 18-19; fingerprint sensor module FSU) configured to be disposed under the display screen (e.g., Figs. 13 and 18-19; display screen 100), the optical fingerprint sensor module comprises a plurality of sensor chips (e.g., Figs. 13 and 18-19; sensor 310; [0154]), and wherein each of the plurality of sensor chips (e.g., Figs. 13 and 18-19;  sensor 310) is configured to detect an optical signal (e.g., Figs. 13 and 18-19; reflected light signals from finger) from above a sub-area corresponding to the each of the plurality of sensor chips (e.g., Figs. 13 and 18-19; each sensor 310 has a corresponding sensing area), each of the plurality of sensor chips comprises multiple optical sensing units ([0154]; each sensor 310 may be a CCD camera, a COMS image sensor, or a PD sensor. CCD and CMOS image sensors consist of multiple arrays of light sensitive semiconductor elements. Each element represents a photo detector that converts incoming photons into electrons). Kim (e.g., Figs. 8-13 and 18-19) further discloses wherein when a to-be-detected finger is located on a part of the plurality of sub-areas (e.g., a to-be-detected finger as shown in Fig. 13), a sensor chip corresponding to the part of the plurality of sub-areas is in an operating state and a sensor chip corresponding to another part of the plurality of sub-areas is in a sleep state ([0176]-[0178] and [0183]-[0185]; touch sensor detect a touch area, a fingerprint sensing area corresponding to the detected touch area is activated for fingerprint detection, a fingerprint sensing area corresponding to an un-touched area is de-activated). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim to the display device of Ko. The combination/motivation would provide a display panel integrated with a fingerprint sensor and a touch sensor, of which a fingerprint detection is performed in response to a touch detection to improve fingerprint sensing accuracy and efficiency.

Regarding claim 4, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 1, Ko (Figs. 1-15) discloses wherein the plurality of sub- areas are distributed on both sides of the display screen, or the plurality of sub-areas are distributed on the same side of the display screen, or the plurality of sub-areas are distributed on a middle area of the display screen (e.g., Figs. 1 and 5-8; fingerprint sensing area).

(Figs. 1-15) discloses wherein the plurality of sub- areas are the same in size, or not all of the plurality of sub-areas are completely the same in size (e.g., Figs. 1, 3 and 5-8).

Regarding claim 6, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 1, Ko (Figs. 1-15) discloses wherein the fingerprint identification apparatus further comprises a plurality of optical path modulators (e.g., Figs. 5-8 and 11-15; light-transmission channels LTH and associated micro-lenses) which correspond to the plurality of sensor chips (e.g., Figs. 5-8; sensors PHS), respectively, wherein each of the plurality of optical path modulators is configured to direct an optical signal to an optical sensing array of a sensor chip corresponding to the each of the plurality of optical path modulators (e.g., Figs. 5-8 and 3). 

Regarding claim 7, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 6, Ko (Figs. 1-15) discloses wherein the optical path modulator comprises at least one of an optical path collimator, a focus lens and a micro lens array (e.g., Figs. 10-15; optical collimator, focus lens and micro lens array). 

Regarding claim 8, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 6, Ko (e.g., Figs. 5-8) discloses wherein the optical path modulator (e.g., Figs. 5-8 and 11-15; light-transmission channels LTH) is encapsulated with a sensor chip (e.g., Figs. 5-8; sensors PHS) corresponding to the (e.g., Figs. 5-8 and 11-15; light-transmission channels LTH); or the optical path modulator is mounted inside the fingerprint identification apparatus as a component that is relatively independent of the optical fingerprint sensor module (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits. Furthermore, Ko (e.g., Figs. 5-8)  teaches the features as claimed).

Regarding claim 9, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 1, Ko (Figs. 1-15) discloses wherein the fingerprint identification apparatus further comprises a plurality of filtering units ([0156] and [0114]; IR filter/color filter) which correspond to the plurality of sensor chips (e.g., Figs. 5-8; sensors PHS), respectively, wherein each of the plurality of filtering units ([0156] and [0114]; IR filter/color filter) is configured to select a wavelength of an optical signal transmitted to a sensor chip (e.g., Figs. 5-8; sensors PHS) corresponding to the each of the plurality of filtering units ([0156] and [0114]; IR filter/color filter). 

Regarding claim 10, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 9, Ko (Figs. 1-15) discloses wherein the wavelength of the optical signal selected by the filtering unit comprises a visible light wavelength or a near infrared light wavelength ([0156]; IR filter/color filter). 

Regarding claim 11, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 9, Ko (Figs. 1-15) discloses wherein the filtering unit is (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits, in addition, Ko’s Figs. 5-8 and [0114] teaches the features as claimed); or the filtering unit is encapsulated with an optical path modulator above a sensor chip corresponding to the filtering unit (e.g., Ko’s Figs. 5-8 and 15 and [0156]); or the filtering unit is encapsulated with a sensor chip and an optical path modulator corresponding to the filtering unit (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits); or the filtering unit is mounted inside the fingerprint identification apparatus as a component that is relatively independent of the optical fingerprint sensor module and an optical path modulator (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits).

Regarding claim 17, Ko (Figs. 1-15) discloses an electronic device, comprising: a display screen (e.g., Figs. 5-8; display screen 110), and a fingerprint identification apparatus  (e.g., Figs. 5-8; fingerprint identification apparatus comprising an optical fingerprint sensor unit 400), applied to an electronic device (e.g., Figs. 5-8; display device 100) having a display screen (e.g., Figs. 5-8; display screen 110), wherein the fingerprint identification apparatus comprises an optical fingerprint sensor module (e.g., Figs. 5-8; optical fingerprint sensor unit 400) configured to be disposed under the display screen (e.g., Figs. 5-8; display screen 110) so that a fingerprint capturing area of the optical fingerprint sensor module (e.g., Figs. 5-8; optical fingerprint sensor unit 400) is at least partially located in a display area of the display screen (e.g., Figs. 5-8; display screen 110), wherein the fingerprint capturing area comprises a plurality of sub-areas (e.g., Figs. 5-8; each sensor PHS corresponds to a fingerprint sensing sub-area) the optical fingerprint sensor module (e.g., Figs. 5-8; optical fingerprint sensor unit 400) comprises a plurality of sensor chips spliced together (e.g., Figs. 5-8; sensors PHS, each sensor PHS corresponds to a sensor chip. The claim language “… spliced together” added by applicant was not given any special definition in the application as filed and therefore is interpreted under a broadest reasonable interpretation. The examiner further checked the corresponding foreign priority patent application, CN109416737A, filed in China, however, nowhere discloses the sensor chips are “spliced together”. Applicant has an obligation to provide an accurate English translation of the corresponding foreign priority document) spliced together (e.g., Figs. 5-8; sensors PHS, each sensor PHS corresponds to a sensor chip. The claim language “… spliced together” added by applicant was not given any special definition in the application as filed and therefore is interpreted under a broadest reasonable interpretation. The examiner further checked the corresponding foreign priority patent application, CN109416737A, filed in China, however, nowhere discloses the sensor chips are “spliced together”. Applicant has an obligation to provide an accurate English translation of the corresponding foreign priority document), sensing areas of which correspond to a plurality of sub-areas in the fingerprint capturing area (e.g., Figs. 5-8; each sensor PHS has a corresponding sensing area), respectively, and wherein each of the plurality of sensor chips (e.g., Figs. 5-8; sensor PHS) is configured to detect an optical signal (e.g., Figs. 5-8; reflected light signals RFLr/RFLv) from above a sub-area corresponding to the (e.g., Figs. 5-8; each sensor PHS has a corresponding sensing area), each of the plurality of sensor chips comprises multiple optical sensing units ([0116]; each sensor PHS may be a CCD camera, a COMS image sensor, or a PD sensor. CCD and CMOS image sensors consist of multiple arrays of light sensitive semiconductor elements. Each element represents a photo detector that converts incoming photons into electrons).

Ko (e.g., [0117]) does not expressly disclose wherein when a to-be-detected finger is located on a part of the plurality of sub-areas, a sensor chip corresponding to the part of the plurality of sub-areas is in an operating state and a sensor chip corresponding to another part of the plurality of sub-areas is in a sleep state. However, Kim (e.g., Figs. 8-13 and 18-19) discloses a fingerprint identification apparatus applied to a display device similar to that disclosed by Ko, wherein the fingerprint identification apparatus comprises an optical fingerprint sensor module (e.g., Figs. 13 and 18-19; fingerprint sensor module FSU) configured to be disposed under the display screen (e.g., Figs. 13 and 18-19; display screen 100), the optical fingerprint sensor module comprises a plurality of sensor chips (e.g., Figs. 13 and 18-19; sensor 310; [0154]), and wherein each of the plurality of sensor chips (e.g., Figs. 13 and 18-19;  sensor 310) is configured to detect an optical signal (e.g., Figs. 13 and 18-19; reflected light signals from finger) from above a sub-area corresponding to the each of the plurality of sensor chips (e.g., Figs. 13 and 18-19; each sensor 310 has a corresponding sensing area), each of the plurality of sensor chips comprises multiple optical sensing units ([0154]; each sensor 310 may be a CCD camera, a COMS image sensor, or a PD sensor. CCD and CMOS image sensors consist of multiple arrays of light sensitive semiconductor elements. Each element represents a photo detector that converts incoming photons into electrons). Kim (e.g., Figs. 8-13 and 18-19) further discloses wherein when a to-be-detected finger is located on a part of the plurality of sub-areas (e.g., a to-be-detected finger as shown in Fig. 13), a sensor chip corresponding to the part of the plurality of sub-areas is in an operating state and a sensor chip corresponding to another part of the plurality of sub-areas is in a sleep state ([0176]-[0178] and [0183]-[0185]; touch sensor detect a touch area, a fingerprint sensing area corresponding to the detected touch area is activated for fingerprint detection, a fingerprint sensing area corresponding to an un-touched area is de-activated). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim to the display device of Ko. The combination/motivation would provide a display panel integrated with a fingerprint sensor and a touch sensor, of which a fingerprint detection is performed in response to a touch detection to improve fingerprint sensing accuracy and efficiency.

Regarding claim 19, Ko in view of Kim discloses the electronic device according to claim 17, Ko (Figs. 1-15) discloses wherein the display screen is an organic light-emitting diode (OLED) display screen (e.g., Figs. 5-8; OLED display screen), and a light-emitting layer of the display screen comprises a plurality of organic light-emitting diode light sources (e.g., Figs. 5-8; OLEDs), wherein the fingerprint identification apparatus employs at least a part of the organic light-emitting diode light sources as excitation light (e.g., Figs. 5-8; fingerprint sensing with OLEDs as excitation light sources).

Regarding claim 21, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 1, Ko (Figs. 1-15) discloses wherein adjacent sensor chips allow a certain range of stitching gaps during stitching (e.g., Figs. 5-8; gaps between sensors PHS).

Regarding claim 23, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 9, Ko (Figs. 1-15) discloses wherein the filtering unit is encapsulated with a sensor chip corresponding to the filtering unit in a coating manner ([0156]; coated IR filter/color filter).

5.	Claims 1, 4-11, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Kim (US 20180089491 A1).
	Regarding claim 1, Chung (Figs. 1-33) discloses a fingerprint identification apparatus, applied to an electronic device (e.g., Fig. 10, electronic device 10; Fig. 30, electronic device 2000; Fig. 33, electronic device 2200) having a display screen (e.g., Figs. 1, 4, 10-16 and 28-31; OLED display screen), wherein the fingerprint identification apparatus comprises an optical fingerprint sensor module (e.g., Figs. 1, 4, 10-16 and 28-31; optical fingerprint sensor unit 12_2, 412, 1720, 1820, or 2120) configured to be disposed under the display screen (e.g., Figs. 1, 4, 10-16 and 28-31; OLED display screen) so that a fingerprint capturing area of the optical fingerprint sensor module (e.g., Figs. 4, 10-16 and 28-31; optical fingerprint sensor unit 12_2, 412, 1720, 1820, or 2120) is at least partially located in a display area of the display screen (e.g., Figs. 1, 4, 10-16 and 28-31; OLED display screen), wherein the fingerprint capturing area comprises a plurality of sub-areas (e.g., Figs. 1-6 and 14-32; each sensor pixel circuit corresponds a fingerprint sensing sub-area), the optical fingerprint sensor module (e.g., Figs. 4, 10-16 and 28-31; optical fingerprint sensor unit 12_2, 412, 1720, 1820, or 2120) comprises a plurality of sensor chips spliced together (e.g., Figs. 1-3, and 32; sensor pixel circuits, each sensor pixel circuit includes an array of photodiodes (PD). The claim language “… spliced together” added by applicant was not given any special definition in the application as filed and therefore is interpreted under a broadest reasonable interpretation. The examiner further checked the corresponding foreign priority patent application, CN109416737A, filed in China, however, nowhere discloses the sensor chips are “spliced together”. Applicant has an obligation to provide an accurate English translation of the corresponding foreign priority document), sensing areas of which correspond to a plurality of sub-areas in the fingerprint capturing area (e.g., Figs. 1-4 and 14-32; each sensor pixel circuit corresponds a fingerprint sensing sub-area), respectively, and wherein each of the plurality of sensor chips (e.g., Figs. 1-4 and 14-32; sensor pixel circuit) is configured to detect an optical signal (e.g., Figs. 1-4 and 14-32; light signals) from above a sub-area corresponding to the each of the plurality of sensor chips (e.g., Figs. 1-6 and 32; each sensor pixel circuit has a corresponding sensing area), each of the plurality of sensor chips comprises multiple optical sensing units (e.g., Figs. 1-3, and 14-32; sensor pixel circuits, each sensor pixel circuit includes an array of photodiodes (PD)).

Chung does not expressly disclose wherein when a to-be-detected finger is located on a part of the plurality of sub-areas, a sensor chip corresponding to the part of the plurality of sub-areas is in an operating state and a sensor chip corresponding to another part of the plurality of sub-areas is in a sleep state. However, Kim (e.g., Figs. 8-13 and 18-19) discloses a fingerprint identification apparatus applied to a display device similar to that disclosed by Ko, wherein the fingerprint identification apparatus comprises an optical fingerprint sensor module (e.g., Figs. 13 and 18-19; fingerprint sensor module FSU) configured to be disposed under the display screen (e.g., Figs. 13 and 18-19; display screen 100), the optical fingerprint sensor module comprises a plurality of sensor chips (e.g., Figs. 13 and 18-19; sensor 310; [0154]), and wherein each of the plurality of sensor chips (e.g., Figs. 13 and 18-19;  sensor 310) is configured to detect an optical signal (e.g., Figs. 13 and 18-19; reflected light signals from finger) from above a sub-area corresponding to the each of the plurality of sensor chips (e.g., Figs. 13 and 18-19; each sensor 310 has a corresponding sensing area), each of the plurality of sensor chips comprises multiple optical sensing units ([0154]; each sensor 310 may be a CCD camera, a COMS image sensor, or a PD sensor. CCD and CMOS image sensors consist of multiple arrays of light sensitive semiconductor elements. Each element represents a photo detector that converts incoming photons into electrons). Kim (e.g., Figs. 8-13 and 18-19) further discloses wherein when a to-be-detected finger is located on a part of the plurality of sub-areas (e.g., a to-be-detected finger as shown in Fig. 13), a sensor chip corresponding to the part of the plurality of sub-areas is in an operating state and a sensor chip corresponding to another part of the plurality of sub-areas is in a sleep state ([0176]-[0178] and [0183]-[0185]; touch sensor detect a touch area, a fingerprint sensing area corresponding to the detected touch area is activated for fingerprint detection, a fingerprint sensing area corresponding to an un-touched area is de-activated). Since Chung (e.g., Fig. 33) discloses a touch sensor 2222 to determine a touch location ([0194]-[0198]), Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim to the display device of Chung. The combination/motivation would provide a display panel integrated with a fingerprint sensor and a touch sensor, of which a fingerprint detection is performed in response to a touch detection to improve fingerprint sensing accuracy and efficiency.

Regarding claim 4, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 1, Chung (Figs. 1-33) discloses wherein the plurality of sub- areas are distributed on both sides of the display screen, or the plurality of sub-areas are distributed on the same side of the display screen, or the plurality of sub-areas are distributed on a middle area of the display screen (e.g., Figs. 1, 4-6, 9-16, and 26-33; sensing sub-areas are distributed on the bottom side of the display screen).

Regarding claim 5, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 1, Chung (Figs. 1-33) discloses wherein the plurality of sub- (e.g., Figs. 1, 4-6, 9-16, and 26-33; sub-areas are the same in size).

Regarding claim 6, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 1, Chung (Figs. 1-33) discloses wherein the fingerprint identification apparatus further comprises a plurality of optical path modulators (e.g., Figs. 1, 3-5, 9-13, and 27-31; light-transmission channels) which correspond to the plurality of sensor chips (e.g., Figs. 1, 3-5, 9-13, and 27-31; sensor pixel circuits), respectively, wherein each of the plurality of optical path modulators (light-transmission channels) is configured to direct an optical signal to an optical sensing array of a sensor chip chips (sensor pixel circuits) corresponding to the each of the plurality of optical path modulators (light-transmission channels).

Regarding claim 7, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 6, Chung (Figs. 1-33) discloses wherein the optical path modulator comprises at least one of an optical path collimator, a focus lens and a micro lens array (e.g., Figs. 1, 3-5, 9-13, and 27-31; optical collimator, focus lens and micro lens array).

Regarding claim 8, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 6, Chung (Figs. 1-33) discloses wherein the optical path modulator is encapsulated with a sensor chip corresponding to the optical path modulator; or the optical path modulator is mounted inside the fingerprint identification apparatus as (e.g., Figs. 1, 3-5, 9-13, and 27-31; light-transmission channels and fingerprint sensor).

Regarding claim 9, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 6, Chung (Figs. 1-33) discloses wherein the fingerprint identification apparatus further comprises a plurality of filtering units which correspond to the plurality of sensor chips (e.g., Figs. 4 and 31, and [0062], [0180], [0185]-[0187]; color filters and sensor circuits), respectively, wherein each of the plurality of filtering units is configured to select a wavelength of an optical signal transmitted to a sensor chip corresponding to the each of the plurality of filtering units ([0062], [0180], [0185]-[0187]).

Regarding claim 10, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 9, Chung (Figs. 1-33) discloses wherein the wavelength of the optical signal selected by the filtering unit comprises a visible light wavelength or a near infrared light wavelength ([0062], [0180], [0185]-[0187]).

Regarding claim 11, Chung in view of Kim discloses discloses the fingerprint identification apparatus according to claim 9, Chung (Figs. 1-33) discloses wherein the filtering unit is encapsulated with a sensor chip corresponding to the filtering unit (e.g., Figs. 4 and 31, and [0062], [0180], [0185]-[0187]; color filters and fingerprint sensor); or the filtering unit is encapsulated with an optical path modulator above a sensor chip corresponding to the filtering unit (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits); or the filtering (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits); or the filtering unit is mounted inside the fingerprint identification apparatus as a component that is relatively independent of the optical fingerprint sensor module and an optical path modulator (The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits).

Regarding claim 13, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 1, Chung (Figs. 1-33) discloses wherein the fingerprint identification apparatus further comprises a common processor (e.g., Fig. 33; processor 2220) configured to control optical sensing arrays of the plurality of sensor chips (e.g., Fig. 33; fingerprint sensor 2223 includes PD arrays of sensor pixel circuits as shown in Figs. 1-3 and 32) so as to detect an optical signal ([0194]-[0196]).

Regarding claim 14, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 1, Chung (Figs. 1-33) discloses wherein the fingerprint identification apparatus does not comprise a processor (e.g., Fig. 33), and a main processor (e.g., Fig. 33; processor 2220) of a device to which the fingerprint identification apparatus is applied is configured to control optical sensing arrays of the plurality of sensor chips (e.g., Fig. 33; fingerprint sensor 2223 includes PD arrays of sensor pixel circuits as shown in Figs. 1-3 and 32) so as to detect an optical signal ([0194]-[0196]).

Regarding claim 17, Chung (Figs. 1-33) discloses an electronic device (e.g., Fig. 10, electronic device 10; Fig. 30, electronic device 2000; Fig. 33, electronic device 2200), comprising: a display screen (e.g., Figs. 4, 10-16 and 28-31; OLED display screen), and a fingerprint identification apparatus (e.g., Figs. 4, 10-16 and 28-31; optical fingerprint sensor unit 12_2, 412, 1720, 1820, or 2120), applied to an electronic device (e.g., Fig. 10, electronic device 10; Fig. 30, electronic device 2000; Fig. 33, electronic device 2200) having a display screen (e.g., Figs. 4, 10-16 and 28-31; OLED display screen), wherein the fingerprint identification apparatus comprises an optical fingerprint sensor module (e.g., Figs. 4, 10-16 and 28-31; optical fingerprint sensor unit 12_2, 412, 1720, 1820, or 2120) configured to be disposed under the display screen (e.g., Figs. 4, 10-16 and 28-31; OLED display screen) so that a fingerprint capturing area of the optical fingerprint sensor module (e.g., Figs. 4, 10-16 and 28-31; optical fingerprint sensor unit 12_2, 412, 1720, 1820, or 2120) is at least partially located in a display area of the display screen (e.g., Figs. 4, 10-16 and 28-31; OLED display screen), wherein the fingerprint capturing area comprises a plurality of sub-areas (e.g., Figs. 1-4 and 14-32; each sensor pixel circuit corresponds a fingerprint sensing sub-area), the optical fingerprint sensor module (e.g., Figs. 4, 10-16 and 28-31; optical fingerprint sensor unit 12_2, 412, 1720, 1820, or 2120) comprises a plurality of sensor chips spliced together (e.g., Figs. 1-3, and 32; sensor pixel circuits, each sensor pixel circuit includes an array of photodiodes (PD). The claim language “… spliced together” added by applicant was not given any special definition in the application as filed and therefore is interpreted under a broadest reasonable interpretation. The examiner further checked the corresponding foreign priority patent application, CN109416737A, filed in China, however, nowhere discloses the sensor chips are “spliced together”. Applicant has an obligation to provide an accurate English translation of the corresponding foreign priority document), sensing areas of which correspond to a plurality of sub-areas in the fingerprint capturing area (e.g., Figs. 1-4 and 14-32; each sensor has a corresponding sensing area), respectively, and wherein each of the plurality of sensor chips (e.g., Figs. 1-4 and 14-32; pixel circuits) is configured to detect an optical signal (e.g., Figs. 1-4 and 14-32; light signals) from above a sub-area corresponding to the each of the plurality of sensor chips (e.g., Figs. 1-4 and 14-32; each sensor has a corresponding sensing area), each of the plurality of sensor chips comprises multiple optical sensing units (e.g., Figs. 1-3, and 32; sensor pixel circuits, each sensor pixel circuit includes an array of photodiodes (PD)).

Chung does not expressly disclose wherein when a to-be-detected finger is located on a part of the plurality of sub-areas, a sensor chip corresponding to the part of the plurality of sub-areas is in an operating state and a sensor chip corresponding to another part of the plurality of sub-areas is in a sleep state. However, Kim (e.g., Figs. 8-13 and 18-19) discloses a fingerprint identification apparatus applied to a display device similar to that disclosed by Ko, wherein the fingerprint identification apparatus comprises an optical fingerprint sensor module (e.g., Figs. 13 and 18-19; fingerprint sensor module FSU) configured to be disposed under the display screen (e.g., Figs. 13 and 18-19; display screen 100), the optical fingerprint sensor module comprises a plurality of sensor chips (e.g., Figs. 13 and 18-19; sensor 310; [0154]), and wherein each of the plurality (e.g., Figs. 13 and 18-19;  sensor 310) is configured to detect an optical signal (e.g., Figs. 13 and 18-19; reflected light signals from finger) from above a sub-area corresponding to the each of the plurality of sensor chips (e.g., Figs. 13 and 18-19; each sensor 310 has a corresponding sensing area), each of the plurality of sensor chips comprises multiple optical sensing units ([0154]; each sensor 310 may be a CCD camera, a COMS image sensor, or a PD sensor. CCD and CMOS image sensors consist of multiple arrays of light sensitive semiconductor elements. Each element represents a photo detector that converts incoming photons into electrons). Kim (e.g., Figs. 8-13 and 18-19) further discloses wherein when a to-be-detected finger is located on a part of the plurality of sub-areas (e.g., a to-be-detected finger as shown in Fig. 13), a sensor chip corresponding to the part of the plurality of sub-areas is in an operating state and a sensor chip corresponding to another part of the plurality of sub-areas is in a sleep state ([0176]-[0178] and [0183]-[0185]; touch sensor detect a touch area, a fingerprint sensing area corresponding to the detected touch area is activated for fingerprint detection, a fingerprint sensing area corresponding to an un-touched area is de-activated). Since Chung (e.g., Fig. 33) discloses a touch sensor 2222 to determine a touch location ([0194]-[0198]), Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim to the display device of Chung. The combination/motivation would provide a display panel integrated with a fingerprint sensor and a touch sensor, of which a fingerprint detection is performed in response to a touch detection to improve fingerprint sensing accuracy and efficiency.

(Figs. 1-33) discloses wherein the display screen is a liquid crystal display (LCD) screen ([0036]; LCD).

Regarding claim 19, Chung in view of Kim discloses the electronic device according to claim 17, Chung (Figs. 1-33) discloses wherein the display screen is an organic light-emitting diode (OLED) display screen (e.g., Figs. 4, 10-16 and 28-31; OLED display screen), and a light-emitting layer of the display screen comprises a plurality of organic light-emitting diode light sources (e.g., Fig. 4; OLEDs 405), wherein the fingerprint identification apparatus employs at least a part of the organic light-emitting diode light sources as excitation light sources for fingerprint identification (e.g., Fig. 13 and [0061]-[0062]; fingerprint sensing with OLEDs as excitation light sources).

6.	Claim 12 is rejected under 35 U.S.C. 103 as unpatentable over Ko (US 20190095674 A1) in view of Kim (US 20180089491 A1; hereinafter referred to as Kim’491) and further in view of Kim (US 20190214420 A1; hereinafter referred to as Kim’420).
Regarding claim 12, Chung in view of Kim’491 discloses the fingerprint identification apparatus according to claim 1, but does not disclose the plurality of processors as claimed. However, Kim’420 (Figs. 1-11) discloses wherein the fingerprint identification apparatus further comprises a plurality of processors (e.g., Fig. 4; processing circuits) which correspond to the plurality of sensor chips (e.g., Fig. 4; sensor circuits), respectively, wherein each of the plurality of processors (e.g., Fig. 4; processing circuits) is configured to control an optical sensing array of a sensor chip (e.g., Fig. 4; sensor circuits) corresponding to the each of the plurality of processors  so as to detect an optical signal (e.g., Fig. 4; optical detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Kim’420 to the display device of Chung in view of Kim’491 to individually control each fingerprint sensor.

7.	Claims 20 and 22 are rejected under 35 U.S.C. 103 as unpatentable over Ko (US 20190095674 A1) in view of Kim (US 20180089491 A1) and further in view of Krenzer (US 20210350105 A1).
Regarding claim 20, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 1. Since the fingerprint sensor module as disclosed by Ko (e.g., Figs. 5A, 6A, and 7A) has a sensing area covering the entire display device, wherein when a plurality of to-be-detected fingers are located on the fingerprint capturing area, the plurality of sensor chips are capable of capturing fingerprint information of the plurality of to-be-detected fingers. The examiner further cites Krezer as a reference. Krenzer (Figs. 1-10) discloses a fingerprint identification apparatus comprising an optical fingerprint sensor module (e.g., Figs. 6-7; optical fingerprint sensor module 6) configured to be disposed under the display screen (e.g., Figs. 6-7; display screen 7), wherein the optical fingerprint sensor module (optical fingerprint sensor module 6) comprises a plurality of sensor chips (sensor 10), wherein when a plurality of to-be-detected fingers are located on the fingerprint capturing area (Figs. 7-9; a plurality of to-be-detected fingers), the plurality of sensor chips are configured to capture fingerprint (Figs. 7-9; detection of multiple fingerprints). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Krenzer to the display device of Ko in view of Kim The combination/motivation would be to provide a fingerprint sensor capable of performing multiple fingerprint sensing.

Regarding claim 22, Ko in view of Kim discloses the fingerprint identification apparatus according to claim 1. Since the fingerprint sensor module as disclosed by Ko (e.g., Figs. 5A, 6A, and 7A) has a sensing area covering the entire display device, and wherein the plurality of sub-areas are distributed on both sides of the display screen, a sensor chip corresponding to a left sub-area is capable of capturing fingerprint information of a left hand finger and a sensor chip corresponding to a right sub-area is capable of capturing fingerprint information of a hand finger. Krenzer (Figs. 1-10) discloses a fingerprint identification apparatus comprising an optical fingerprint sensor module (e.g., Figs. 6-7; optical fingerprint sensor module 6) configured to be disposed under the display screen (e.g., Figs. 6-7; display screen 7), wherein the optical fingerprint sensor module (optical fingerprint sensor module 6) comprises a plurality of sensor chips (sensor 10), wherein the plurality of sub-areas are distributed on both sides of the display screen (e.g., Figs. 5-7), a sensor chip corresponding to a left sub-area is configured to capture fingerprint information of a left hand finger and a sensor chip corresponding to a right sub-area is configured to capture fingerprint information of a hand finger (e.g., Fig. 8; fingerprint detection of a left hand finger and a right hand finger). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed 

8.	Claims 20 and 22 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180012069 A1) in view of Kim (US 20180089491 A1) and further in view of Krenzer (US 20210350105 A1).
Regarding claim 20, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 1. Since the fingerprint sensor module as disclosed by Chung (e.g., Figs. 6 and 30) has a sensing area covering the entire display device, wherein when a plurality of to-be-detected fingers are located on the fingerprint capturing area, the plurality of sensor chips are capable of capturing fingerprint information of the plurality of to-be-detected fingers. The examiner further cites Krezer as a reference. Krenzer (Figs. 1-10) discloses a fingerprint identification apparatus comprising an optical fingerprint sensor module (e.g., Figs. 6-7; optical fingerprint sensor module 6) configured to be disposed under the display screen (e.g., Figs. 6-7; display screen 7), wherein the optical fingerprint sensor module (optical fingerprint sensor module 6) comprises a plurality of sensor chips (sensor 10), wherein when a plurality of to-be-detected fingers are located on the fingerprint capturing area (Figs. 7-9; a plurality of to-be-detected fingers), the plurality of sensor chips are configured to capture fingerprint information of the plurality of to-be-detected fingers (Figs. 7-9; detection of multiple fingerprints). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Krenzer to 

Regarding claim 22, Chung in view of Kim discloses the fingerprint identification apparatus according to claim 1. Since the fingerprint sensor module as disclosed by Chung (e.g., Figs. 6 and 30) has a sensing area covering the entire display device, and wherein the plurality of sub-areas are distributed on both sides of the display screen, a sensor chip corresponding to a left sub-area is capable of capturing fingerprint information of a left hand finger and a sensor chip corresponding to a right sub-area is capable of capturing fingerprint information of a hand finger. Krenzer (Figs. 1-10) discloses a fingerprint identification apparatus comprising an optical fingerprint sensor module (e.g., Figs. 6-7; optical fingerprint sensor module 6) configured to be disposed under the display screen (e.g., Figs. 6-7; display screen 7), wherein the optical fingerprint sensor module (optical fingerprint sensor module 6) comprises a plurality of sensor chips (sensor 10), wherein the plurality of sub-areas are distributed on both sides of the display screen (e.g., Figs. 5-7), a sensor chip corresponding to a left sub-area is configured to capture fingerprint information of a left hand finger and a sensor chip corresponding to a right sub-area is configured to capture fingerprint information of a hand finger (e.g., Fig. 8; fingerprint detection of a left hand finger and a right hand finger). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Krenzer to the display device of Chung in view of Kim The combination/motivation would be to provide a fingerprint sensor capable of performing multiple fingerprint sensing.
Response to Arguments
9.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Kim (US 20180089491 A1), Krenzer (US 20210350105 A1), and Kim (US 20190214420 A1) have been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.